DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US 2013/0261754; “Anthony”).
Claim 22, Anthony discloses a stemless humeral head replacement system (abstract; Figs. 1-52) comprising: a base plate (Fig. 1) comprising a bone facing side (side with protrusions), an implant side (upper more flat surface) opposite the bone facing side (Fig. 1), a curvate perimeter (Fig. 1; circular in shape), an implant engagement structure (Fig. 1 and 36; 44) on the implant side (Fig. 36), and at least one fin (Fig. 2; leg 16) protruding from the bone facing side a first distance (Fig. 2) and extending linearly a length between side edges of the curvate perimeter (Fig. 2 and 4), and a humeral head implant (Fig. 36; 12) comprising a curvate implant surface (upper surface) and a base plate engagement structure (42) opposite the curvate implant surface, the base plate engagement structure configured to couple to the implant engagement structure of the base plate (Fig. 36; paragraph [0151]): and a reference 
Claim 24, further comprising a cutting guide (Fig. 25; 290) including a first pin guide (324) and a first planar surface (328) configured to guide a planar resection of the spherical bone (Fig. 26), the first pin guide configured to receive the guide pin there through so as to orient a bone facing side of the cutting guide towards the spherical bone (Figs. 25-26).
Claim 25, further comprising a channel guide (Fig. 42) including a planar referencing surface (694), a flange having (lower section that 692 points towards) a second pin guide (692) extending from a perimeter of the referencing surface (Fig. 42), and a slot (690) formed within the planar referencing surface (Fig. 42), the second pin guide configured to receive the guide pin (692) there through so as to orient the planar referencing surface atop a resected bone surface (this device could be set almost anywhere including on top of a bone), the slot extending atop the resected bone surface in a posterior-anterior direction (again whether or not the device is meant to do this it can easily be placed almost anywhere including the atop a bone surface).
Claim 26, Anthony discloses a stemless humeral head replacement system (abstract; Figs. 1-52) comprising: a base plate (Fig. 1) comprising a bone facing side (side with fins), an implant side (flat upper side) opposite the bone facing side (Fig.; 1), a curvate perimeter (circular), an implant engagement structure (Figs. 1 and 36; 44) on 
Claim 27, further comprising a base plate impaction tool (Fig. 7; this tool can be used for multiple purposes) comprising a second engagement structure (distal end 102, 104, etc.) comprising a second pair of tips (108, 102) at a distal end (end that 86 is I shape, but just considering the left side that 92 projects from forms a C-shaped arm in that cross section view) interconnecting the second engagement structure and the second handle (Fig. 7; note how 82 connects all the parts), the C-arm including an impaction surface (84) in line with the second engagement structure (along the same general longitudinal axis of the device).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 requires a particular structure to the reference guide that is not disclosed in Anthony. The rejection above was using the device in Fig. 17 of Anthony to teach a reference guide. The parts aren’t removable from one another and it would not have been obvious to modify it in a way that made particular parts removable as required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ZADE COLEY/Primary Examiner, Art Unit 3775